Determination of the respondent Police Commissioner dated June 19, 1990, which found petitioner guilty of neglecting to take proper police action and suspended him for 30 days, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Martin Stecher, J.], entered December 18, 1990), is dismissed, without costs and without disbursements.
The record contains substantial evidence that petitioner, as charged, failed and neglected to take proper police action pursuant to New York Police Department Patrol Guide rule 104-1 after becoming aware of a shooting incident while off-duty. The evidence showed that petitioner and the alleged assailant were socializing in a bar when the victim arrived. The alleged assailant and the victim left the bar, with petitioner following them outside. Moments later, while standing outside, petitioner heard a sound like a gunshot and headed towards a telephone to report the sound. However, before making the call, petitioner saw the victim lying in the street. The alleged assailant had disappeared. By his own admission, petitioner never called 911, did nothing at the crime scene to aid the victim, and did nothing to assist (and may have impeded) the police in their investigation. Concur—Murphy, P. J., Carro, Wallach and Asch, JJ.